                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  BEAUFORT DIVISION

Adrian Tileeka Gant,                   )
                                       )
                    Plaintiff,         )
                                       )              Civil Action No. 9:17-cv-1873-TMC
       v.                              )
                                       )                            ORDER
Nancy A. Berryhill,                    )
Acting Commissioner of Social Security )
Administration,                        )
                                       )
                    Defendant.         )
___________________________________ )

       Plaintiff, Adrian Tileeka Gant, brought this action pursuant to 42 U.S.C. § 405(g), seeking

judicial review of a final decision of the Commissioner of Social Security (“Commissioner”)

denying her claim for Disability Insurance Benefits (“DIB”) and Supplemental Security Income

(“SSI”) pursuant to the Social Security Act. (ECF No. 1). This matter is before the court for review

of the Report and Recommendation (“Report”) of the United States Magistrate Judge, made in

accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(a) (D.S.C.). (ECF No.

19). The Report recommends that the court affirm the Commissioner’s decision denying Gant’s

claim for DIB and SSI benefits. Id. at 20. On January 3, 2019, Plaintiff, who is represented by

counsel, filed a notice of her intent not to file any objections to the Report. (ECF No. 23).

       The Report has no presumptive weight and the responsibility to make a final determination

in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). In

the absence of objections, this court is not required to provide an explanation for adopting the

Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must only

satisfy itself that there is no clear error on the face of the record in order to accept the
recommendation.” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005).

         After a thorough and careful review of the record, the court adopts the Report of the

Magistrate Judge (ECF No. 19), which is incorporated herein by reference. Accordingly, the

Commissioner’s final decision is AFFIRMED.

         IT IS SO ORDERED.


                                                          s/Timothy M. Cain
                                                          Timothy M. Cain
                                                          United States District Judge

Anderson, South Carolina
February 29, 2019




                                               2
